In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                         No. 07-20-00132-CV


                            IN THE INTEREST OF G.P.L., A CHILD

                           On Appeal from the 85th District Court1
                                  Brazos County, Texas
    Trial Court No. 17-000457-CVD-85, Honorable Lisa Hubacek, Associate Judge Presiding

                                           August 6, 2020

                                MEMORANDUM OPINION
                       Before QUINN, C.J., and PIRTLE and PARKER, JJ.


        Appellant, Garris Jansen Luckey, appeals from the trial court’s Order Enforcing

Child Support and Medical Support Obligation. Now pending before the Court is Luckey’s

motion seeking voluntary dismissal of his appeal. The Court finds the motion complies

with the requirements of Rule of Appellate Procedure 42.1(a)(1) and that granting the

motion will not prevent any party from seeking relief to which it would otherwise be

entitled. As no decision of the Court has been delivered to date, we grant the motion.

The appeal is dismissed. Because the motion does not address costs, costs will be taxed



        1
        Originally appealed to the Tenth Court of Appeals, this case was transferred to this Court by the
Texas Supreme Court pursuant to its docket equalization efforts. TEX. GOV’T CODE ANN. § 73.001 (West
2013).
against Luckey. TEX. R. APP. P. 42.1(d). No motion for rehearing will be entertained and

our mandate will issue forthwith.


                                                      Per Curiam




                                           2